UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Amendment No. 1) (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50142 Solar Power, Inc. (Exact name of small business issuer as specified in charter) California (State or other jurisdiction of incorporation or organization) 20-4956638 (I.R.S. Employer Identification No.) 4080 Cavitt Stallman Road, Suite 100, Granite Bay, CA 95746 (Address of principal executive offices) (916) 746-0900 (Issuer's Telephone number, including area code) Welund Fund, Inc., 1940 Zinfandel Drive, Suite R, Rancho Cordova, CA 95670 (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 14, 2006, the Issuer had 17,666,667 shares of its Common Stock, par value $0.0001 per share, issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes o
